COHEN, J.
Troy L. Bishop appeals pro se from the final judgment dissolving his marriage to Debra A. Bishop. Our review of this case is limited because the record contains no transcript of the trial. Consequently, we can only address errors that appear on the face of the final judgment. See Engesser v. Engesser, 42 So.3d 249, 250 (Fla. 5th *535DCA 2010). On appeal, the trial court’s ruling is presumed correct, and when no transcript is provided, a judgment that is not fundamentally erroneous will be affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1979). Having reviewed the final judgment entered, we find no error.
AFFIRMED.
TORPY and EVANDER, JJ„ concur.